Citation Nr: 1203387	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953 and from November 1953 to April 1955, to include combat service in the Korean Conflict, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

This case has previously come before the Board.  In January 2010, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The November 2010 VA neurological examination indicates that the Veteran has neurologic impairment affecting his lower extremities, which the Board interprets as a claim for a higher rating for his low back disability.  In addition, the issue of entitlement to service connection for hypertension has been raised by the record, to include in correspondence received in January 2011, but has not been adjudicated by the AOJ.  Finally, in light of the above, and the Board's determination below, the Board finds that the record raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.  



CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In this decision, the Board grants special monthly compensation based on the need for aid and attendance of another person.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  Since SMC based on the need for regular aid and attendance of another person is granted, the issue of entitlement to housebound status is now moot.  

II.  Special Monthly Compensation

The Veteran asserts entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person due to service-connected disabilities or by reason of being housebound.  Having considered the evidence, the Board finds that the criteria for entitlement to SMC based on the need for aid and attendance have been met.  The Board notes that since the criteria for SMC based on the need for regular aid and attendance of another person have been met, the issue of entitlement to housebound status is now moot and will not be addressed.  The Board notes that SMC at the housebound rate requires at least one service-connected disability rated as 100 percent disabling.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco; 38 C.F.R. § 3.352. 

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

In this case, in addition to the AOJ's determination of incompetency, the August 2011 rating decision reflects that service connection is in effect for depression, a fracture of the left tibia with knee and ankle disability, a fracture of the left humerus with deformity and limitation of motion of the left elbow, a duodenal ulcer, degenerative disc disease of the lumbar spine, hearing loss, tinnitus, residuals of frozen feet, and myositis of the left brachium, with a combined disability evaluation of 90 percent.  Further, the February 2008 VA examination report notes inpatient treatment in 2006 for psychiatric symptoms, that he does not drive or walk, uses crutches to transfer from his wheelchair to his bed, and had had several recent falls. 

In addition, the September 2010 VA examination report notes use of a wheelchair for mobility, and that assistance from his wife is required in association with bathing and dressing, as well as with getting on and off of the toilet.  Moreover, the December 2010 VA examiner specifically concluded that the Veteran requires the aid and attendance of another person for activities of daily living.  The Board notes that while the record reflects that the Veteran is able to brush his teeth and feed himself independently, in consideration of the Veteran's condition as a whole, to include the degree of psychiatric impairment, together with the personal functions he is unable to perform independently, the evidence tends to establish that the Veteran is so helpless as to need regular aid and attendance.  

In this case, having resolved all doubt in the Veteran's favor, the Board finds that the Veteran requires the aid and attendance of another person on a regular basis to protect him from hazards or dangers incident to his daily environment.  Thus, special monthly compensation based on the need for regular aid and attendance of another person is warranted and the benefit sought on appeal is granted.  






ORDER

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


